ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9, 12- directed to a  non-elected without traverse.  Accordingly, claims 9, 12- been cancelled.
Claims 1-8, 10-11, and 14-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-18 and 20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 19, directed to the invention(s) of species II (Figs. 4A-4B), does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on August 19, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on May 5, 2021.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) A vane platform cooling system, comprising:
a vane platform;
an orifice formed in a forward end of the vane platform;
a first aperture formed in a first surface of the vane platform;
a first channel defined between an interior channel surface and an exterior channel surface, the first channel formed through the vane platform and connecting the orifice and the first aperture;
a combustor shell located forward of the vane platform;
a combustor panel coupled to the combustor shell; and
a cavity located between the combustor shell and the combustor panel and in flow communication with the first channel,
______wherein at an aft end of the combustor panel, [[a]] an exterior surface the combustor panel is angled toward an interior surface of the combustor shell such that air exiting the cavity at the aft end of the combustor panel is directed in a radial direction toward the exterior channel surface of the first channel and away from a gap between the first surface of the vane platform and the aft end of the combustor panel.

the exterior channel surface of the first channel and a plane parallel to the first surface of the vane platform is between 5° and 15°.

9.	(Cancelled)

11.	(Currently Amended) A gas turbine engine, comprising:
a combustor comprising,
a combustor shell defining a combustion chamber of the combustor,
a combustor panel disposed inside the combustion chamber, and
a cavity located between the combustor shell and the combustor panel
a vane platform located at the aft end of the combustor panel;
an orifice formed in a forward end of the vane platform;
a first aperture formed in a first surface of the vane platform; and
a first channel formed through the vane platform and connecting the orifice and the first aperture, the first channel being in flow communication with the cavity, wherein the first channel is defined between an interior channel surface and an exterior channel surface, and
wherein an exterior surface of the combustor panel is angled toward an interior surface of the combustor shell at an aft end of the combustor panel such that air exiting the cavity at the aft end of the combustor panel is directed in a radial direction toward the exterior channel surface of the first channel and away from a gap located between the aft end of the combustor panel and the first surface of the vane platform.

12.	(Cancelled)

13.	(Cancelled)

16.	(Currently Amended) A method of cooling a first vane stage platform system of a high pressure turbine, comprising:
forming an impingement hole through a combustor shell, wherein the impingement hole allows cooling air to flow into a cavity located between the combustor shell and a combustor panel coupled to the combustor shell, wherein [[a]] an exterior surface of the combustor panel is angled toward an interior surface of the combustor shell at an aft end of the combustor panel;

forming an orifice in a forward end of [[the]] a vane platform of the first vane stage platform system;
forming an aperture in [[the]] a first surface of the vane platform; 
and in flow communication with the cavity, wherein the channel is defined between an interior channel surface and an exterior channel surface; and
angling the exterior surface of the combustor panel such that air exiting the cavity is directed in a radial direction toward the exterior channel surface of the channel and away from a gap between the aft end of the combustor panel and the first surface of the vane platform.

18.	(Cancelled)

19.	(Cancelled)

Allowable Subject Matter
Claims 1-8, 10-11, 14-17, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741